Burkholder, P. J.,
Maggie Kauffman died intestate April 28, 1931, leaving to survive her seven children and three grandchildren. She was seized of real estate in Lancaster City.
One of her daughters, Laura M. Bitzer, presented her petition for an inquest in partition of this real estate, and *608a citation was granted to show cause. Proof of service on all heirs was filed. However, an answer was filed by George W. Kauffman, one of the heirs, admitting all the essential facts, but averring “that the present market is not a satisfactory and suitable market on which to expose for sale the above premises” and that a “majority of the heirs desire that the property remain unsold”. The latter statement is not supported by any evidence presented to this court and neither statement is sufficient to warrant the refusal of the prayer of the petition. The right of one heir to partition real estate held jointly with others is fundamental and must prevail in this proceeding.
And now, November 10, 1937, an inquest to make partition of the réal estate of Maggie Kauffman among the parties in accordance with their respective interest is awarded, return of the proceedings to be made to this court.